Opinion issued September 6, 2007 
 
 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00335-CR
____________

JOSE ANGEL RAMIREZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 174th District Court 
Harris County, Texas
Trial Court Cause No. 1060690



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Jose Angel Ramirez, and signed a final judgment in this case on January 25, 2007.
Appellant did not file a motion for new trial, and therefore the deadline for filing
notice of appeal was Monday,  February 26, 2007, because the thirtieth day after
sentencing fell on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
	Appellant filed a notice of appeal on March 22, 2007, 22 days after the
deadline.  Notice of appeal was deposited in the mail on March 19, 2007, according
to the postmark on the copy of the envelope included in the clerk's record.  Because
the notice of appeal was mailed after the filing deadline, it did not comply with Rule
9.2 of the Texas Rules of Appellate Procedure, the "mailbox rule."  See Tex. R. App.
P. 9.2(b). 	
	An untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987
S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	We therefore dismiss the appeal for lack of jurisdiction.
	 All pending motions are denied as moot. 
 	It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).